        Case 6:21-cv-00474-AA         Document 94   Filed 09/21/21   Page 1 of 4




Shawn M. Lindsay, OSB #020695
shawn@hbclawyers.com
Harris Berne Christensen LLP
15350 SW Sequoia Parkway, Suite 250
Portland, OR 97224
Telephone: (503) 968-1475

AUSTIN KNUDSEN
Montana Attorney General
DAVID M.S. DEWHIRST
 Solicitor General
CHRISTIAN B. CORRIGAN*
 Assistant Solicitor General
Montana Department of Justice
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
406-444-2707
David.Dewhirst@mt.gov
Christian.Corrigan@mt.gov
*Pro hac vice application pending

Attorneys for Amicus Curiae

                        UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                                 EUGENE DIVISION

ELIZABETH HUNTER, et al.,                     Case No. 6:21-cv-00474-AA

                        Plaintiffs,
                                              MOTION OF MONTANA AND
                   v.                         THIRTEEN OTHER STATES FOR
                                              LEAVE TO PARTICIPATE AS
U.S. DEPARTMENT OF                            AMICUS CURIAE IN SUPPORT OF
EDUCATION, et al.,                            DEFENDANTS AND PROPOSED
                                              DEFENDANT-INTERVENORS
                    Defendants,
                                              Request for Oral Argument
WESTERN BAPTIST COLLEGE
d/b/a CORBAN UNIVERSITY, et al.,

   [Proposed] Defendant-Intervenors.

                                              1
        Case 6:21-cv-00474-AA      Document 94      Filed 09/21/21   Page 2 of 4




      The State of Montana, State of Alabama, State of Arizona, State of Arkansas,

State of Indiana, State of Kansas, State of Kentucky, State of Louisiana, State of

Mississippi, State of Nebraska, State of Oklahoma, State of South Carolina, State of

Texas, and State of Utah (collectively “the States”) move for leave to file the

accompanying proposed Brief of Amicus Curiae. The decision whether to grant leave

to participate as amicus curiae is within the broad discretion of the district court. See

Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., Nos. CV 01-640-RE, CV 05-23-

RE, 2005 U.S. Dist. LEXIS 16657, at *14 (D. Or. Apr. 8, 2005) (citing Hoptowit v. Ray,

682 F.2d 1237, 1260 (9th Cir.1982)).

      The States have a substantial interest in Title IX’s religious exemption and the

outcome of this case. Plaintiffs’ claims challenging Title IX’s religious exemption

directly implicate bedrock First Amendment principles. The States seek to preserve

religious liberty and protect the rights of conscience for their citizens and institutions

of faith. Hundreds of higher education institutions across the country bear a religious

imprint. These schools contribute to the vibrant civic life of the States. But to

preserve their unique character and honor their religious tenets, they require

exemption from Title IX. The States support a broad application of this religious

exemption—it protects these unique schools from religious-based discrimination and

prevents the government from interfering in religious matters of theology,

membership, and conduct.

      WHEREFORE, in light of the States’ significant interest in Title IX’s religious

exemption, the States respectfully request this Court grant leave to file the attached


                                              2
        Case 6:21-cv-00474-AA    Document 94    Filed 09/21/21   Page 3 of 4




Brief of Amicus Curiae in Support of Defendants and Proposed Defendant-

Intervenors.


DATED: September 21, 2020.


                                HARRIS BERNE CHRISTENSEN LLP

                                By: /s/ Shawn M. Lindsay
                                Shawn M. Lindsay, OSB #020695

                                Christian B. Corrigan, pro hac vice application
                                pending

                                AUSTIN KNUDSEN
                                Attorney General of Montana
                                DAVID M.S. DEWHIRST
                                Solicitor General
                                CHRISTIAN B. CORRIGAN
                                Assistant Solicitor General
                                Office of the Attorney General
                                215 North Sanders
                                P.O. Box 201401
                                Helena, MT 59620-1401
                                David.Dewhirst@mt.gov
                                Christian.Corrigan@mt.gov

                                Attorneys for Amicus Curiae




                                           3
    Case 6:21-cv-00474-AA   Document 94    Filed 09/21/21   Page 4 of 4




               Additional Counsel for Amici Curiae:


        Steve Marshall                           Mark Brnovich
   ALABAMA ATTORNEY GENERAL                ARIZONA ATTORNEY GENERAL

         Leslie Rutte                          Theodore E. Rokita
  ARKANSAS ATTORNEY GENERAL                INDIANA ATTORNEY GENERAL

        Derek Schmidt                          Daniel Cameron
   KANSAS ATTORNEY GENERAL                KENTUCKY ATTORNEY GENERAL

          Jeff Landry                               Lynn Fitch
  LOUISIANA ATTORNEY GENERAL              MISSISSIPPI ATTORNEY GENERAL

       Doug J. Peterson                         John O’Connor
  NEBRASKA ATTORNEY GENERAL               OKLAHOMA ATTORNEY GENERAL

          Alan Wilson                             Ken Paxton
SOUTH CAROLINA ATTORNEY GENERAL             TEXAS ATTORNEY GENERAL

          Sean Reyes
    UTAH ATTORNEY GENERAL




                                    4
